Citation Nr: 1415232	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-49 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1973.  The Veteran died in July 2002.  The appellant is the surviving spouse of the Veteran.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant testified before the undersigned at a January 2011 Board videoconference hearing.  A copy of the hearing transcript has been associated with the record.  

The Board denied the request to reopen the claim for service connection for the Veteran's death in February 2012.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court vacated the Board's 2012 decision.  In compliance with the March 2013 Order, the Board reopened the claim in December 2013, and Remanded the claim on the merits.  


FINDING OF FACT

The preponderance of the evidence does not establish that a psychiatric disorder  was a principal or contributory cause of the Veteran's death due to cardiopulmonary arrest.  


CONCLUSION OF LAW

A psychiatric disorder, claimed as incurred in or aggravated during the Veteran's service, did not cause the Veteran's death or contribute materially and substantially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants for benefits.  The appellant was provided with notice of each element of required notice in April 2008, and was again notified of the requirements for a claim for service connection for the cause of death in December 2013.  All notice requirement have been met.

VA also has a duty to assist a claimant in the development of a claim.  In this case the Veteran's service treatment records were of record when the appellant submitted the claim.  The appellant has submitted private medical statements, certificates of death, and lay testimony.  VA medical opinion based on a review of the evidence of was obtained in February 2014.  VA sought records from the Social Security Administration, but no records were available.  No other relevant records have been identified.  

An electronic (Virtual VA) file contains a portion of the evidence relevant to this appeal.  Accordingly, any future consideration of a claim relating to the Veteran should include review of this electronic record.

The appellant does not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any defect in the conduct of the January 2011 Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant has not identified any defect in the development of the claim on Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  All duties to the appellant have been met, and adjudication of the claim on the merits may proceed. 

Claim for service connection for the cause of the Veteran's death

The Veteran died in July 2002, at the age of 52.  At the time of death, he had not been awarded service connection for any disorder; a claim for service connection for a psychiatric disorder submitted by the Veteran was denied as not well-grounded.  The official death certificate was completed in August 2002, soon after the Veteran's death.  The August 2002 death certificate states that the Veteran's death was due to cardiopulmonary arrest, due to coronary artery disease, due to diabetes mellitus.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed in-service injury or disease and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310.

The appellant contends that the Veteran had a "mental depression" which developed in service and "followed" him since service.  She contends that the psychiatric disorder caused or accelerated his death.  A death certificate submitted in April 2004 discloses that the Veteran died in July 2002, at the age of 52.  The death certificate shows that the immediate cause of the Veteran's death was cardiopulmonary arrest, due to coronary artery disease, due to diabetes mellitus.  The appellant does not contend that the Veteran incurred cardiopulmonary arrest, coronary artery disease, or diabetes mellitus in or as a result of service.

The claims file reflects that the Veteran was discharged from service in 1973 by reason of latent schizophrenia which existed prior to the Veteran's enlistment (EPTE).  The Veteran sought service connection for a psychiatric disorder in 1996.  The claim was denied as not well-grounded, in part because the Veteran provided no evidence that he had a current psychiatric disorder which was incurred or aggravated in service.  Service connection was not in effect for any disability at the time of the Veteran's death.  

After the death certificate was submitted in 2004, the claim was denied.  In 2008, the appellant submitted a "revised" death certificate.  The "revised" death certificate submitted in 2008 (2008 death certificate) appears to be an exact duplicate of the document submitted in 2004, except that the words "Depression, chronic," appear in Part II, "Other significant conditions contributing to death but not resulting in the underlying cause given in Part I."  That box was blank when the Veteran's death certificate was submitted in 2004.

The 2008 death certificate appears to be an original document officially issued by the state, complete with a state seal.  The original death certificate is affixed with the same number and the same date of issue as the death certificate submitted in 2004.  The death certificate submitted in 2008 shows the same date of registration by the state as is shown on the death certificate submitted in 2004.  In fact, all dates on the death certificate submitted in 2008 are the same dates shown on the death certificate submitted in 2004.  There is no notation which indicates when the words "[d]epression, chronic," were added to Part II of the death certificate, nor does the document reveal who added the diagnosis in Part II.  

During consideration of a claim on the merits, the Board must determine the credibility and probative value of each item of evidence.  There is no indication on the "revised" death certificate submitted to VA in 2008 that the "revised" death certificate was submitted to or registered by the state.  Since that document also, as noted, fails to identify the individual who added "[d]epression, chronic" to the listed information, the 2008 death certificate does not establish that addition of chronic depression as a significant condition contributing to the death is based on a medical opinion provided by a competent individual authorized to make such a determination.  

The 2008 death certificate lacks any notation that it was submitted to a governmental entity or issued by the state after August 2002.  Thus, even though there is a state seal on the document, the death certificate submitted to VA in 2008 does not appear to have been issued as an official state record after 2002.  As such, the probative value of this document is very low, and, in fact, reduces the credibility of the appellant's argument that a psychiatric disorder identified as "depression, chronic," contributed to the Veteran's death.  

In April 2011, the appellant submitted a statement from D.M.P., D.O.  Dr. D.M.P. was named as the Veteran's "attending" physician named on the death certificate submitted in 2004.   Dr. D.M.P. stated that the Veteran's depression "aggravated and accelerated" the Veteran's coronary artery disease and thereby "contributed" to the Veteran's death.  Dr. D.M.P. stated that he failed to write such notation on the Veteran's original death certificate due to an "oversight" on his part.  

The appellant submitted a notarized "Affidavit of Medical Amendment of [state] Certificate of Death."  The notarized statement appears to be signed by Dr. D.M.P.  The April 2011 affidavit states that the veteran died of cardiopulmonary arrest due to coronary artery disease due to severe depression and anxiety due to or as a consequence of diabetes mellitus.  The notarized "Affidavit of Medical Amendment" fails to show that the document was submitted to or accepted by the state of jurisdiction.  The April 2011 "Affidavit of Medical Amendment" is an opinion rendered in writing by a clinical provider, and is therefore competent medical evidence.  However, the document provides an opinion that the Veteran's depression and anxiety were due to his diabetes.  As diabetes was not manifested until approximately 20 years elapsed after the Veteran's service, the 2011 affidavit and medical statement appear to be unfavorable to the appellant's claim establish that an acquired psychiatric disorder was related to or first manifested during the Veteran's service.  

The April 2011 affidavit includes a statement from Dr. D.M.P. that anxiety and depression aggravated and accelerated coronary artery disease, but does not explain the basis for this conclusion or describe a mechanism by which an acquired psychiatric disorder aggravates or accelerates coronary artery disease.  Because no clinical facts or medical literature is provided as a rationale supporting the opinion, the opinion signed by Dr. D.P.M. lacks persuasive value.

After the claim was reopened by the Board in its 2013 decision, the RO requested a medical opinion based on the evidence of record.  In the report of a February 2014 review, the reviewer stated that the private and VA clinical records prior to the Veteran's death provided "no objective evidence" that an acquired psychiatric disorder proximately caused, or contributed substantially and material to the Veteran's death, or combined to cause the Veteran's death.  The reviewer explained that current scientific studies do not support such a relationship, i.e., that a psychiatric disorder can cause or aggravate a cardiovascular disorder.  The reviewer also noted that clinical notes in the days prior to the Veteran's death showed that his blood sugar was above 400.  The reviewer also noted that the diagnosis assigned in service was "latent schizophrenia, EPTE," but there is no post-service diagnosis of schizophrenia.  Private psychiatric notes from May 1994 through 2002, when the Veteran died, reflect that the Veteran had obtained medical and psychiatric treatment prior to May 1994.  The reviewer makes it clear that post-service treatment notes do not reflect that a psychiatric disorder was present chronically from 1973 to 1994, and do not reflect that a psychiatric disorder noted in service was chronic after 1994.  The 2013 summary of the record is comprehensive, well-reasoned, and references specific clinical findings.  The February 2013 VA opinion is credible, competent, and of great persuasive value.  

The only other evidence favorable to the appellant's contention is the lay statements and testimony provided by the appellant.  The appellant, as a lay person, is competent to state what she observed.  However, she is not competent to assign a diagnosis for observed symptoms believed to be manifestations of a psychiatric disorder.  The determination of the disease process underlying observable "depression" is not observable by a lay person in the same manner as an acute injury, a wound, or a skin disorder.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)); see also Jandreau, supra; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that a layperson is competent to offer testimony regarding symptoms capable of observation).  The appellant is competent to describe the symptoms she observed, but she is not competent to provide opinion as to whether the observed psychiatric symptoms caused or accelerated coronary artery disease.  

The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Evaluation of credibility may include such factors as plausibility, accuracy of memory, interest, bias, inconsistent statements, demeanor, consistency with other evidence of record, and the like.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995). 

The unfavorable February 2013 VA opinion is of greater persuasive value as to the likelihood of a nexus between a psychiatric disorder and a cardiovascular disorder than the appellant's statements and testimony and lay evidence and testimony from other lay individuals.  The Board also, as discussed above, finds the unsupported medical statement provided by Dr. D.M.P. of little persuasive value.  Assuming arguendo that a psychiatric disorder was etiologically related to service, the most persuasive evidence of record establishes that a psychiatric disorder did not contribute materially and substantially to the coronary artery disease and cardiopulmonary arrest that caused the Veteran's death.  The claim must be denied.  


ORDER

The appeal for service connection for the Veteran's cause of death is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


